             Case 3:20-cv-05476-RBL Document 12 Filed 06/25/20 Page 1 of 12




 1                                                                 The Honorable Ronald B. Leighton

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 8
     DONALD CARLSON,                                      Case No. 3:20-cv-05476-RBL
 9
                       Plaintiff,                         DEFENDANTS UNITED NATURAL
10                                                        FOODS, INC. AND SUPERVALU INC.’S
            v.                                            MEMORANDUM IN SUPPORT OF
11                                                        PARTIAL MOTION TO DISMISS
     UNITED NATURAL FOODS, INC. and                       UNDER RULE 12(b)(6) AND TO STRIKE
12   SUPERVALU, INC.,                                     CLASS ALLEGATIONS UNDER RULES
                                                          12(f) AND 23(d)(1)(D)
13                     Defendants.
                                                          HEARING DATE:
14                                                        FRIDAY, JULY 17, 2020
15
                                        I.      INTRODUCTION
16
            In his Complaint, Plaintiff Donald Carlson (“Carlson”) asserts a series of individual, class,
17
     and collective wage-and-hour claims against Defendants United Natural Foods, Inc. and
18
     SUPERVALU INC. (collectively, “Defendants”). He alleges overtime violations under the Fair
19
     Labor Standards Act (“FLSA”) and Washington Minimum Wage Act (“WMWA”); willful refusals
20
     to pay wages under RCW 49.52.050 and 49.52.070; failures to provide legally compliant meal and
21
     rest breaks under WAC 296-126-092; and violations of the Washington Consumer Protection Act
22
     (“CPA”).
23
            Not all these of these claims, however, may survive the pleading stage. Carlson’s CPA
24
     claims are merely duplicative of the other wage-and-hour claims pled. But Carlson has pled no
25
     unfair or deceptive act or practice within the meaning of the CPA, and Washington courts have
26
     DEFENDANTS’ MEMORANDUM IN SUPPORT OF PARTIAL                                   SEYFARTH SHAW LLP
                                                                                      Attorneys at Law
     MOTION TO DISMISS - 1                                                        999 Third Ave., Suite 3000
     (CASE NO. 3:20-CV-05476-RBL)                                                    Seattle, WA 98104
                                                                                       (206) 946-4910
                Case 3:20-cv-05476-RBL Document 12 Filed 06/25/20 Page 2 of 12




 1   consistently rejected the argument that the CPA may serve as a secondary enforcement mechanism

 2   for wage-and-hour statutes. Carlson’s class definition is predicated on the adoption of a four-year

 3   statute of limitations across all claims, and it requires individual-by-individual analysis into each

 4   potential class member’s actual job performance—specifically, whether each individual performed

 5   “Warehouse Logistics and Coordination Activities.” But the statutes of limitations for Carlson’s

 6   non-CPA claims extend back only three years, and as this Court recently affirmed in Cashatt v.

 7   Ford Motor Co., No. 3:19-cv-05886-RBL, 2020 WL 1987077, at *4 (W.D. Wash. Apr. 27, 2020)

 8   (Leighton, J.), a class definition is inadequate—and may be stricken at the pleading stage—when

 9   it would entail extensive fact-finding to determine class membership.

10            For each of the foregoing reasons, which will be discussed in greater detail below,

11   Carlson’s individual and class-wide CPA allegations must be dismissed in full under Federal Rule

12   of Civil Procedure 12(b)(6), and his class allegations must be stricken in full under Rules 12(f) and

13   23(d)(1)(D).1

14                                       II.      STANDARD OF REVIEW
15            A.       Motion to Dismiss Under Rule 12(b)(6)
16            Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a “short and plain

17   statement of the claim showing that the pleader is entitled to relief.” In meeting this standard, a
18   plaintiff may not rely on “an unadorned, the-defendant-unlawfully-harmed-me accusation.”

19   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Instead, “[t]o survive a motion to dismiss, a complaint

20   must contain sufficient factual matter, accepted as true, to ‘state a claim that is plausible on its

21   face.’” Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “Factual allegations

22   1
       For the avoidance of all doubt, Defendants respectfully submit that, to the extent any nonresident individual opts
     into the putative FLSA collective action in this case, such claims would be subject to dismissal for lack of personal
23   jurisdiction under Bristol-Myers Squibb Co. v. Superior Court, 137 S. Ct. 1773 (2017). Because no nonresident
     individual has yet opted into the case (and may never), Defendants are presently unable to move for dismissal of such
24   individuals’ claims. See, e.g., Chavira v. OS Restaurant Servs., LLC, No. 18-cv-10029-ADB, 2019 WL 4769101, at
     *2 (D. Mass. Sept. 30, 2019) (noting that the personal jurisdiction defense is not available until the plaintiff with
25   respect to whose claims it is asserted has opted into an FLSA collective action). Defendants reserve the right to do
     so, however, if a nonresident opts into this action.
26   DEFENDANTS’ MEMORANDUM IN SUPPORT OF PARTIAL                                                   SEYFARTH SHAW LLP
                                                                                                      Attorneys at Law
     MOTION TO DISMISS - 2                                                                        999 Third Ave, Suite 3000
     CASE NO. 3:20-CV-05476-RBL                                                                      Seattle, WA 98104
                                                                                                        (206) 946-4910
              Case 3:20-cv-05476-RBL Document 12 Filed 06/25/20 Page 3 of 12




 1   must be enough to raise a right to relief above the speculative level . . . .” Twombly, 550 U.S. at

 2   555. This plausibility mandate entails “more than labels and conclusions, and a formulaic

 3   recitation of the elements will not do.” Id.

 4          B.      Motion to Strike Under Rules 12(f) and 23(d)(1)(D)
 5          Under Federal Rule of Civil Procedure 12(f), a court may strike from a pleading “any

 6   redundant, immaterial, impertinent, or scandalous matter.” Similarly, Rule 23(d)(1)(D) provides

 7   that a court may “require that the pleadings be amended to eliminate allegations about

 8   representation of absent persons and that the action proceed accordingly.” Striking allegations

 9   “avoid[s] the expenditure of time and money that must arise from litigating spurious issues by

10   dispensing with those issues prior to trial.” Sidney-Vinstein v. A.H. Robins Co., 697 F.2d 880, 885

11   (9th Cir. 1983). “[A] court may strike class allegations if the plaintiff ‘[can]not make a prima facie

12   showing of Rule 23’s prerequisites or that discovery measures [are] ‘likely to produce persuasive

13   information substantiating the class action allegations.’” Cashatt v. Ford Motor Co., No. 3:19-cv-

14   05886-RBL, 2020 WL 1987077, at *4 (W.D. Wash. Apr. 27, 2020) (Leighton, J.) (quoting Vinole

15   v. Countrywide Home Loans, Inc., 571 F.3d 935, 942 (9th Cir. 2009)). Similarly, a court may strike

16   class allegations when “the complaint demonstrates that a class action cannot be maintained.”

17   Lyons v. Bank of Am., NA, No. C 11-1232 CW, 2011 WL 6303390, at *7 (N.D. Cal. Dec. 16, 2011).
18                                          III.    DISCUSSION
19          On their face, Carlson’s allegations are insufficient to sustain a number of the individual

20   and class claims he asserts. First, his CPA claim must be dismissed under Rule 12(b)(6) because

21   he has not pled facts plausibly suggesting that he—or any putative class member—experienced

22   CPA violations. Second, his Washington class allegations must be stricken under Rules 12(f) and

23   23(d)(1)(D) because his class definition is facially overbroad and inadequate. Each of these issues

24   will be discussed in the following sections, in turn.

25

26   DEFENDANTS’ MEMORANDUM IN SUPPORT OF PARTIAL                                       SEYFARTH SHAW LLP
                                                                                          Attorneys at Law
     MOTION TO DISMISS - 3                                                            999 Third Ave, Suite 3000
     CASE NO. 3:20-CV-05476-RBL                                                          Seattle, WA 98104
                                                                                           (206) 946-4910
              Case 3:20-cv-05476-RBL Document 12 Filed 06/25/20 Page 4 of 12




 1          A.        Carlson’s Individual and Class-Wide CPA Claims Must Be Dismissed Under
                      Rule 12(b)(6) Because He Has Not Pled Any Plausible CPA Violations
 2
            The CPA prohibits “[u]nfair methods of competition and unfair or deceptive acts or
 3
     practices in the conduct of any trade or commerce.” RCW 19.86.020. To assert a plausible cause
 4
     of action under the CPA, an individual must plead that “(1) defendant[] committed an unfair or
 5
     deceptive act or practice, (2) in trade or commerce, (3) that impacted the public interest, (4) causing
 6
     injury to plaintiff in her business or property, and (5) a causal link exists between the unfair or
 7
     deceptive act and the injury suffered.” Picu v. Bot, No. C14-00330RSL, 2014 WL 2452756, at *6
 8
     (W.D. Wash. June 2, 2014). With respect to the first element, an “unfair or deceptive act or practice”
 9
     exists when there is “a per se violation of statute, an act or practice that has the capacity to deceive
10
     substantial portions of the public, or an unfair or deceptive act or practice not regulated by statute
11
     but in violation of public interest.” Castillo v. United Rentals, Inc., No. C17-1573JLR, 2018 WL
12
     1382597, at *8 (W.D. Wash. Mar. 19, 2018) (quoting Klem v. Wash. Mut. Bank, 295 P.3d 1179,
13
     1185 (Wash. 2013)) (internal quotation marks omitted). In this case, Carlson bases his CPA claims
14
     upon the same alleged failures to pay overtime and provide meals and rest breaks that underpin his
15
     other claims. (Dkt. # 1, at 16 ¶ 101.) Those allegations, however, do not fall within any of the three
16
     possible situations in which an “unfair or deceptive act or practice” exists under the CPA.
17
                 1.      Carlson Has Not Alleged Any Per Se Violation Within the Meaning of the
18                       CPA

19          First, Carlson’s claim, on its face, does not implicate a per se violation of a statute that

20   could give rise to a CPA claim. To meet this standard, it is not enough for Carlson to merely claim

21   that any statute has been violated. See, e.g., Castillo, 2018 WL 1382597, at *8. Instead, a viable

22   CPA claim only “exists when a statute which has been declared by the Legislature to constitute an

23   unfair or deceptive act in trade or commerce has been violated.” Id. (quoting Hangman Ridge

24   Training Stables, Inc. v. Safeco Title Ins. Co., 719 P.2d 531, 535 (Wash. 1986)) (internal quotation

25   marks omitted); accord Smart v. Emerald City Recovery, LLC, No. C18-0448-JCC, 2018 WL

26   DEFENDANTS’ MEMORANDUM IN SUPPORT OF PARTIAL                                         SEYFARTH SHAW LLP
                                                                                            Attorneys at Law
     MOTION TO DISMISS - 4                                                              999 Third Ave, Suite 3000
     CASE NO. 3:20-CV-05476-RBL                                                            Seattle, WA 98104
                                                                                             (206) 946-4910
              Case 3:20-cv-05476-RBL Document 12 Filed 06/25/20 Page 5 of 12




 1   3569873, at *4 (W.D. Wash. July 25, 2018) (finding no viable CPA claim based upon an alleged

 2   violation of a statute, when the legislature had not provided “that a violation of the section

 3   constitutes an unfair or deceptive act in trade or commerce”); Hall v. JP Morgan Chase Bank, 196

 4   Wash. App. 1036 (Ct. App. 2016) (“[A] per se CPA violation requires an express statutory

 5   provision identifying a per se violation. [Plaintiff] cites no statute declaring a per se CPA

 6   violation. . . . Therefore, [plaintiff]’s argument fails.”). “[T]he Legislature, not [a] court, is the

 7   appropriate body to . . . declar[e] a statutory violation to be a per se unfair trade practice.”

 8   Hangman, 719 P.2d at 536.

 9          None of the wage-and-hour statutes at issue here include a legislative designation that a

10   violation would constitute an unfair or deceptive practice under the CPA. See Castillo, 2018 WL

11   1382597, at *8 (holding that alleged overtime, minimum wage, rest period, and meal period claims

12   could not constitute per se violations because the legislature had not expressly designated

13   violations of the governing statutes as unfair practices under the CPA). Accordingly, Carlson

14   cannot sustain his individual and class CPA claims on this ground.

15              2.      Carlson Has Not Alleged an Act or Practice that Had the Capacity to Deceive
                        Substantial Portions of the Public
16
            Carlson has similarly not alleged any act or practice that had the capacity to deceive
17
     substantial portions of the public. His allegations are simply that Defendants failed to comply with
18
     the cited wage and hour statutes for a limited class of its employees. But such allegations, without
19
     more, are insufficient to state a viable CPA claim for two independent reasons. First, “the CPA
20
     does not impose a requirement that wages be paid in conformity with Washington law or provide
21
     a secondary enforcement mechanism for the wage and hour regulations.” Aziz v. Knight Transp.,
22
     No. 2:12-cv-00904RSL, 2012 WL 3596370, at *2 (W.D. Wash. Aug. 21, 2012); accord Picu, 2014
23
     WL 2452756, at *6. “To fall within th[e second] category [of unfair or deceptive acts or practices],
24
     the plaintiff must allege more than ‘merely the failure to comply with Washington’s wage laws,
25
     but rather the payment of wages at rates below what defendant represented to plaintiff and the
26   DEFENDANTS’ MEMORANDUM IN SUPPORT OF PARTIAL                                       SEYFARTH SHAW LLP
                                                                                          Attorneys at Law
     MOTION TO DISMISS - 5                                                            999 Third Ave, Suite 3000
     CASE NO. 3:20-CV-05476-RBL                                                          Seattle, WA 98104
                                                                                           (206) 946-4910
              Case 3:20-cv-05476-RBL Document 12 Filed 06/25/20 Page 6 of 12




 1   general public.’” Castillo, 2018 WL 1382597, at *8 (quoting Aziz, 2012 WL 3596370, at *2).

 2   Accordingly, Carlson’s reliance on the fact of alleged wage-and-hour violations alone to support

 3   his CPA claim is, in fact, dispositive of that claim. He has made no allegation that Defendants paid

 4   him (or any other class member) wages in any manner inconsistent with what it represented. In

 5   fact, he has not pled any facts concerning what representations, if any, Defendants made, let alone

 6   how such representations were false and misleading. See, e.g., id. (finding a failure to plead such

 7   facts dispositive of a wage-and-hour-based CPA claim).

 8           Second, “[t]o the extent plaintiff is alleging that defendant failed to pay its

 9   employees . . . as required by the wage laws . . . , those acts affect only the individuals employed

10   by defendant . . . and are not likely to deceive a substantial portion of the public.” Aziz, 2012 WL

11   3596370, at *2. Carlson has failed to plead any facts demonstrating how any alleged representation

12   had the capacity to deceive substantial portions of the public, and his ability to do so is substantially

13   undermined by his estimate elsewhere of approximately 40 class members, all of whom were

14   allegedly employees of Defendants. See, e.g., id. (dismissing a CPA claim where the only

15   individuals impacted were “between 50 and 295” employees).

16           For these reasons, Carlson has not adequately pled an unfair or deceptive act or practice on

17   the second ground.
18               3.      Carlson Has Not Pled Any Unfair or Deceptive Act or Practice that Is Not
                         Regulated by Statute but Is in Violation of Public Interest
19
             The final circumstances in which an act qualifies as an “unfair or deceptive act or practice”
20
     under the CPA is when it is “not regulated by statute but in violation of public interest.” Klem, 295
21
     P.3d at 1187. That ground is inapplicable here, however, because every practice challenged by
22
     Carlson in his CPA claim—namely, the alleged failures to pay overtime and provide uninterrupted
23
     meal and rest breaks—is regulated by statute. See, e.g., Castillo, 2018 WL 1382597, at *8 (noting
24
     that CPA claims related to meal and rest break violations “plainly cannot fall within a category of
25
     practices ‘not regulated by statute’”). Indeed, the applicable governing statutes are cited
26   DEFENDANTS’ MEMORANDUM IN SUPPORT OF PARTIAL                                         SEYFARTH SHAW LLP
                                                                                            Attorneys at Law
     MOTION TO DISMISS - 6                                                              999 Third Ave, Suite 3000
     CASE NO. 3:20-CV-05476-RBL                                                            Seattle, WA 98104
                                                                                             (206) 946-4910
              Case 3:20-cv-05476-RBL Document 12 Filed 06/25/20 Page 7 of 12




 1   throughout Carlson’s Complaint. (E.g., Dkt. # 1, at 7, 11–15 ¶¶ 47, 69, 78–79, 87, 90–93, 95.)

 2   Accordingly, Carlson’s allegations cannot survive on this final ground.

 3               4.      Conclusion as to the CPA Claim
 4          For the reasons detailed above, Carlson has not pled any basis upon which the Court could

 5   find that an unfair or deceptive act or practice occurred, and therefore, that plausible individual or

 6   class-wide CPA claims exist. He has not pled facts indicating that he or any other individual

 7   experienced a per se violation of any statute for which the legislature has determined that a

 8   violation constitutes an unfair or deceptive act. He has not alleged any act or practice of

 9   Defendants that had the capacity to deceive substantial portions of the public. And he has not pled

10   any act or practice that was not regulated by statute, but was in violation of public interest. Because

11   Carlson has failed to plead the essential element for viable individual and class-wide CPA

12   claims—an unfair or deceptive act or practice that actually violates the CPA—those claims must

13   be dismissed under Rule 12(b)(6).

14          B.        Carlson’s Class Allegations Should Be Stricken Under Rules 12(f) and
                      23(d)(1)(D) Because His Class Definition Is Overbroad and Inadequate.
15

16          While Carlson’s CPA class claims must be dismissed for the reasons outlined in the

17   preceding section, his class allegations as to all state law claims must be stricken under rules 12(f)
18   and 23(d)(1)(D) due to his failure to plead an adequate class definition. In Cashatt v. Ford Motor

19   Co., this Court recently identified a number of circumstances in which class action allegations may

20   be stricken at the pleading stage. No. 3:19-cv-05886-RBL, 2020 WL 1987077, at *4 (W.D. Wash.

21   Apr. 27, 2020) (Leighton, J.). First, “a class definition may be overbroad if it includes individuals

22   who sustained no injury and therefore lack standing to sue.” Id.; accord Stearns v. Select Comfort

23   Retail Corp., 763 F. Supp. 2d 1128, 1152 (N.D. Cal. 2010) (striking class allegations where a

24   definition encompassed “all persons who have merely ‘used’ a Sleep Number bed in the past

25   twenty-three years,” because many such individuals “ha[d] no injury and no standing to sue”). To

26   DEFENDANTS’ MEMORANDUM IN SUPPORT OF PARTIAL                                        SEYFARTH SHAW LLP
                                                                                           Attorneys at Law
     MOTION TO DISMISS - 7                                                             999 Third Ave, Suite 3000
     CASE NO. 3:20-CV-05476-RBL                                                           Seattle, WA 98104
                                                                                            (206) 946-4910
              Case 3:20-cv-05476-RBL Document 12 Filed 06/25/20 Page 8 of 12




 1   that end, if a class definition makes clear that “a class action cannot be maintained” under its

 2   current formulation, if should be stricken. Lyons, 2011 WL 6303390, at *7. Second, “a class

 3   definition is likely inadequate if it requires extensive fact-finding just to identify members”—a

 4   consideration enmeshed with issues of commonality and predominance. Cashatt, 2020 WL

 5   1987077, at *4. Carlson’s state class definition implicates each of these circumstances.

 6          Carlson’s class definition is facially overbroad because it encompasses claims that cannot

 7   be sustained and individuals who, because their claims fall outside the applicable limitations

 8   periods, have no standing to assert valid claims in this action. Indeed, the class definition expressly

 9   extends back to May 21, 2016—four years prior to the filing of Carlson’s Complaint. (Dkt. # 1, at

10   4 ¶ 17.) However, three-year statutes of limitations apply to the class claims for the alleged failures

11   to provide overtime pay under the WMWA (Count II); wages under RCW 49.52.050 and

12   49.52.070 (Count III); and legally compliant meal and rest breaks under WAC 296-126-092 (Count

13   IV). See, e.g., Smith v. K-Mart Corp., No. CS-95-0248-RHW, 1995 WL 819119, at *4 (E.D. Wash.

14   Nov. 22, 1995) (WMWA); Dean v. G.S. Inv. Co., 92 Wash. App. 1058, 1058 n.4 (Ct. App. 1998)

15   (deprivation of wages); Walsh v. Health Mgmt. Assocs., Inc., No. 11-CV-3125-TOR, 2012 WL

16   1424411, at *7 (E.D. Wash. Apr. 23, 2012) (meal and rest breaks).

17          To the extent the class definition provides for an extra year for each of the above claims, it
18   is overbroad and must be stricken. See, e.g., Grivas v. Metagenics, Inc., No. SACV 15-01838-

19   CJC(DFMx), 2018 WL 6185978, at *7 (C.D. Cal. Mar. 19, 2018) (striking a class definition to the

20   extent it was temporally overbroad); Ramirez v. Baxter Credit Union, No. 16-cv-03765-SI, 2017

21   WL 1064991, at *8 (N.D. Cal. Mar. 21, 2017) (striking allegations extending beyond the

22   limitations period as “facially invalid”); Shabaz v. Polo Ralph Lauren Corp., 586 F. Supp. 2d 1205,

23   1211 (C.D. Cal. 2008) (striking class allegations to the extent they extended beyond the applicable

24   limitations periods). Only Carlson’s CPA claim implicates a four-year limitations period, but that

25   claim is subject to dismissal for the reasons discussed previously. Even so, the assertion of that

26   DEFENDANTS’ MEMORANDUM IN SUPPORT OF PARTIAL                                        SEYFARTH SHAW LLP
                                                                                           Attorneys at Law
     MOTION TO DISMISS - 8                                                             999 Third Ave, Suite 3000
     CASE NO. 3:20-CV-05476-RBL                                                           Seattle, WA 98104
                                                                                            (206) 946-4910
              Case 3:20-cv-05476-RBL Document 12 Filed 06/25/20 Page 9 of 12




 1   CPA claim does not permit the extension of an overbroad class definition—and the futile discovery

 2   that would necessarily flow from it—to his remaining claims. See, e.g., Drenckhahn v. Costco

 3   Wholesale Corp., No. 2:08-cv-01408-FMC-JWJx, 2008 WL 11336775, at *5 (C.D. Cal. May 15,

 4   2008) (conducting a claim-by-claim analysis and striking allegation allegations arising outside the

 5   applicable limitations periods for each respective claim).

 6          The class definition is also inadequate because it utilizes criteria to determine class

 7   membership that, on the face of the Complaint, cannot be determined without extensive,

 8   individual-by-individual inquiries. Cashatt, 2020 WL 1987077, at *4. In its current formulation,

 9   the class definition—and class membership—does not turn on any readily discernable, objective

10   criteria that is susceptible of common proof (e.g., common job titles).2 See, e.g., Martino v. Ecolab,

11   Inc., No. 14-cv-04358-PSG, 2016 WL 614477, at *10 (N.D. Cal. Feb. 16, 2016) (“If class members

12   are impossible to identify without extensive and individualized fact-finding or ‘mini-trials,’ then a

13   class action is inappropriate.”). Instead, to qualify as a class member, an individual must have

14   performed what Carlson defines as “Warehouse Logistics and Coordination Activities.” (Dkt. # 1,

15   at 4 ¶ 17.) These activities, he alleges, consist of “coordinating the loading and unloading of food

16   containers; assisting with the logistics of transporting goods to the domestic distribution centers;

17   facilitating customer returns; and completing inventory and logistics-related paperwork and data
18   entry.” (Id. ¶ 12.) And apart from being central to the class definition, such activities play a central

19   role in the substantive claims raised by Carlson. Indeed, unless he is able to show that each class

20   member had “the primary job duties [of] only non-exempt work consisting of Warehouse Logistics

21   and Coordination Activities” (id. ¶ 52), Carlson cannot establish that those individuals were

22   misclassified as exempt and, consequently, have any viable claims.

23          Because membership in the class turns on each potential class member’s individual work

24
     2
      Carlson’s position titles were known to him, yet not incorporated into his class definition. (Dkt.
25   # 1, at 5 ¶¶ 26–27.) His decision to avoid reference to such objective criteria in his class definition
     appears to be little more than a futile effort to expand the potential reach of his class allegations.
26   DEFENDANTS’ MEMORANDUM IN SUPPORT OF PARTIAL                                         SEYFARTH SHAW LLP
                                                                                            Attorneys at Law
     MOTION TO DISMISS - 9                                                              999 Third Ave, Suite 3000
     CASE NO. 3:20-CV-05476-RBL                                                            Seattle, WA 98104
                                                                                             (206) 946-4910
               Case 3:20-cv-05476-RBL Document 12 Filed 06/25/20 Page 10 of 12




 1   experiences, his class claims will inevitably necessitate “extensive fact-finding just to identify

 2   members.” Cashatt, 2020 WL 1987077, at *4; accord Kristensen v. Credit Payment Servs., 12 F.

 3   Supp. 3d 1292, 1303 (D. Nev. 2014) (“Determination of class membership should not entail

 4   detailed individual inquiries.”). This Court has previously found facial definitional, commonality,

 5   and predominance issues warranting the striking of class allegations under such circumstances,

 6   and it should do so again here.3 Cashatt, 2020 WL 1987077, at *4; cf. Tietsworth v. Sears, 720 F.

 7   Supp. 2d 1123, 1147–48 (N.D. Cal. 2010) (striking class allegations related to warranty claims

 8   because each claim “involve[d] elements that are individual to each purported class member”).

 9                                               IV.      CONCLUSION
10            For all the foregoing reasons, Defendants respectfully request that this Court dismiss

11   Carlson’s individual and class-wide CPA claims under Rule 12(b)(6), and strike his Washington

12   state class allegations under Rules 12(f) and 23(d)(1)(D).

13   DATED: June 25, 2020                                        Respectfully submitted,
14                                                               SEYFARTH SHAW LLP
15                                                               By: /s/ Helen M. McFarland
                                                                     Helen M. McFarland, WSBA #51012
16                                                                   999 Third Ave., Suite 3000
                                                                     Seattle, WA 98104
17                                                                   P: (206) 936-4910
                                                                     F: (206) 260-8839
18                                                                   hmcfarland@seyfarth.com
19                                                                    James J. Swartz, Jr. (pro hac vice pending)
                                                                      Andrew McKinley (pro hac vice pending)
20                                                                    Renate Walker (pro hac vice pending)
                                                                      1075 Peachtree Street, NE, Suite 2500
21                                                                    Atlanta, GA 30309
                                                                      P: (404) 885-1500
22                                                                    F: (404) 892-7056
                                                                      jswartz@seyfarth.com
23
     3
       The Complaint offers no indication of whether an individual meets this definition by performing one of the listed
24   activities, or only by performing them all. Regardless, an individual’s ability to meet this definition will only be
     capable of determination—and the Complaint contains no allegations to the contrary—through fact-finding inquiries
25   with respect to each and every potential class member, to determine class membership and potential claim viability in
     the first instance.
26   DEFENDANTS’ MEMORANDUM IN SUPPORT OF PARTIAL                                                   SEYFARTH SHAW LLP
                                                                                                      Attorneys at Law
     MOTION TO DISMISS - 10                                                                       999 Third Ave, Suite 3000
     CASE NO. 3:20-CV-05476-RBL                                                                      Seattle, WA 98104
                                                                                                        (206) 946-4910
           Case 3:20-cv-05476-RBL Document 12 Filed 06/25/20 Page 11 of 12




 1                                              amckinley@seyfarth.com
                                                rewalker@seyfarth.com
 2
                                                Attorneys for Defendants
 3                                              United Natural Foods, Inc. and
                                                SUPERVALU INC.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17
18

19

20

21

22

23

24

25

26   DEFENDANTS’ MEMORANDUM IN SUPPORT OF PARTIAL                       SEYFARTH SHAW LLP
                                                                          Attorneys at Law
     MOTION TO DISMISS - 11                                           999 Third Ave, Suite 3000
     CASE NO. 3:20-CV-05476-RBL                                          Seattle, WA 98104
                                                                           (206) 946-4910
             Case 3:20-cv-05476-RBL Document 12 Filed 06/25/20 Page 12 of 12




 1                                   CERTIFICATE OF SERVICE
 2          I hereby declare that on this 25 day of June, 2020, I caused a copy of Defendant’s

 3   Memorandum in Support of Motion to Dismiss to be electronically filed with the Court using

 4   the King County E-Filing system which will send notification of such filing to the following:

 5          Toby J. Marshall
 6          TERRELL MARSHALL LAW GROUP PLLC
            936 North 34th Street, Suite 300
 7          Seattle, WA 98103
            tmarshall@terrellmarshall.com
 8
            Sarah R. Schalman-Bergen
 9          Camille Fundora Rodriguez
10          Alexandra K. Piazza
            BERGER MONTAGUE PC
11          1818 Market Street, Suite 3600
            Philadelphia, PA 19103
12          Sschalman-bergen@gm.net
            crodriguez@bm.net
13
            apiazza@bm.net
14
            DATED this 25 day of June, 2020.
15
                                                     /s/ Helen M. McFarland
16                                                   Counsel for Defendants
17
18

19

20

21

22

23

24

25

26
     DEFENDANTS’ MEMORANDUM IN SUPPORT OF PARTIAL                                 SEYFARTH SHAW LLP
                                                                                    Attorneys at Law
     MOTION TO DISMISS - 1                                                      999 Third Ave., Suite 3000
     (CASE NO. 3:20-CV-05476-RBL)                                                  Seattle, WA 98104
                                                                                     (206) 946-4910
